Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 1 of 10




                                                                    ENTERED
                                                                    11/05/2018
Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 2 of 10
Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 3 of 10
Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 4 of 10
Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 5 of 10
Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 6 of 10
Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 7 of 10
Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 8 of 10
Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 9 of 10
Case 07-33986 Document 259 Filed in TXSB on 11/05/18 Page 10 of 10
